Citation Nr: 1524654	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-00 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for residuals of a right hip dislocation, to include a total right hip replacement, for the period prior to April 28, 2011.

2.  Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis. 

3.  Entitlement to an effective date prior to August 14, 2014 for the award of service connection of left knee osteoarthritis.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2011 and October 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.   

In September 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record on appeal.

In July 2014, the Board denied an initial rating in excess of 30 percent for the right hip disability period prior to April 28, 2011.  The Board also granted an increased rating to 50 percent for the period from April 28, 2011 and remanded a claim of entitlement to a total disability rating due to individual unemployability (TDIU).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2015, the parties filed a Joint Motion for Remand (JMR), which was granted by the Court.  The Court remanded the portion of the Board's July 2014 decision that denied the initial rating in excess of 30 percent for the period prior to April 28, 2011.  Thus, that issue returns to the Board for further appellate review.  The JMR specifically noted that the parties did not wish to disturb the grant of the 50 percent disability rating from April 28, 2011, or the remanded issue regarding entitlement to TDIU.

Further, with respect to the issue of entitlement to TDIU, the Board took jurisdiction over such issue in the July 2014 Remand pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As directed by the Board in the July 2014 Remand, the TDIU claim is currently being developed at the agency of original jurisdiction (AOJ).  The Board observes that the requested development has not yet been completed.  Thus, the Board defers any adjudication of the TDIU claim until such development is complete.

As a final introductory matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals VA treatment records dated to April 2013, which were considered by the AOJ in the June 2013 supplemental statement of the case, as well as the September 2013 Board hearing transcript, and the October 2014 VA examination report and the October 2014 rating decision pertinent to the left knee claims.  Further, the Veteran's VBMS file also contains the October 2014 rating decision which granted service connection for the left knee disability, as well as the March 2015 notice of disagreement regarding the initial rating and effective date assigned for the left knee disability.  The remainder of the records in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issues of entitlement to a higher initial rating for a left knee disability and an earlier effective date for the award of service connection for such disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the period prior to April 28, 2011, the Veteran's service-connected residuals of a right hip dislocation, to include a total right hip replacement, was not productive of moderately severe residuals of weakness, pain, or limitation of motion; other residuals indicative of a moderately severe disability; or more severe residuals more nearly approximating markedly severe residuals or requiring crutches.



CONCLUSION OF LAW

For the period prior to April 28, 2011, the criteria for an initial rating in excess of 30 percent for residuals of a right hip dislocation, to include a total right hip replacement, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5054 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, a letter dated in March 2008, sent prior to the January 2011 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim for a right hip disability, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

Moreover, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his right hip disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for a right hip disability was granted by a Board decision in December 2010.  The AOJ effectuated such grant of service connection and assigned an initial 30 percent rating in the January 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

As relevant to the period on appeal and considered herein, the Veteran was afforded VA examinations in August 2008 and April 2011 referable to his right hip disability.  The Board finds that the examinations are adequate in order to evaluate the severity of the Veteran's right hip disability for the period prior to April 28, 2011 as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  The Board notes that the Veteran was also afforded a VA examination in May 2013; however, such post-dates the time frame at issue and does not include relevant evidence pertaining to the period prior to April 2011.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

The Veteran provided relevant testimony during the hearing before the undersigned in September 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim.  The Veteran described his symptoms and the impact of his right hip disability on his activities of daily living and employment.  Moreover, he confirmed that his current treatment was through the VA and Dr. P., and records from both treatment providers are of record.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Accordingly, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his initial rating claim.

II.  Analysis

In this case, the Veteran claims that a higher initial rating is warranted for his right hip disability for the period prior to April 28, 2011.  He was assigned an initial 30 percent disability rating, effective March 4, 2008.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The effective date of the award of service connection for the Veteran's right hip disability is March 4, 2008.  As discussed above, only the period prior to April 28, 2011 is presently on appeal.  For the reasons explained below, the Board finds that staged ratings are not appropriate for this period. 

As relevant to the appeal period, the Veteran's hip disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5054, which pertains to the evaluation of hip replacement (prosthesis), which is defined as the prosthetic replacement of the head of the femur or of the acetabulum.  Such provides for a 100 percent rating for one year following the implantation of the prosthesis.  As the Veteran underwent a hip replacement in 2003, approximately five years prior to the effective date of service connection in 2008, such provision is not for application.  Diagnostic Code 5054 further provides that a 90 percent rating is warranted following implantation if there is painful motion or weakness requiring the use of crutches.  A 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion following implantation of the prosthesis.  A 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion.  A 30 percent rating is the minimum rating following a hip replacement.

The terms "markedly severe" and "moderately severe" as used under Diagnostic Code 5054 are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula to determine when symptomatology is "markedly severe" or "moderately severe," the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  38 C.F.R. § 4.6.

As noted above, the Veteran was granted service connection for the right hip disability, effective March 4, 2008, and assigned a 30 percent disability rating, which is the minimum rating following a hip replacement.  

A private treatment record dated in October 2007, regarding a periodic follow up for the right hip replacement noted that the Veteran was "doing well." 

An August 2008 VA examination in connection with his claim for service connection for a right hip disability noted that the Veteran's right hip was totally replaced in 2003 by a private physician.  The Veteran reported that he had mild aches and certain range of motions bothered him.  He also reported that he experienced constant pain that reached level 7 out of 10, each day.  He reported that his pain was not a flare-up at all but rather a constant problem.  He also reported that his pain would go down to a low of 1 out of 10 on a daily basis.  He reported that he quit playing sports because of his right hip problems.  The examiner noted that there was no muscle wasting.  Range of motion testing revealed extension from 0 to 30 degrees with no pain, adduction from 0 to 25 degrees with no pain, abduction from 0 to 45 degrees with no pain, external rotation from 0 to 60 degrees with pain starting at 40 through 60, and internal rotation from 0 to 40 degrees with pain at 40 degrees.  There was no facial grimacing and no guarding.  The Veteran's range of motion was the same after repetitive motion testing.  The examiner found no weakness, inconsistency, or fatigability in the right leg.

A private treatment record dated in November 2010 indicates that the Veteran denied experiencing any pain, numbness, weakness, or instability.  There was no flexion contracture or leg length discrepancy.  On physical examination, there was no tenderness to palpation, no rashes or lesions, no erythema or ecchymosis.  The Veteran had normal reflexes.  Quad and hamstring strengths were noted as "good".  Patellar tracking was normal.  There was no effusion, edema or lymphadenopathy.  Ligaments were intact and stable and sensation was intact.  Range of motion of the right hip was extension 0, flexion to 100, abduction to 60, adduction to 50 and external and internal rotation to 20.

While marking the date of the assigned 50 percent rating, the April 2011 VA examination report indicates that, at that time, the Veteran reported mild weakness and pain in the right hip during the range of motion testing.  Range of motion tests for the hip revealed flexion to 87 degrees, extension to 15 degrees, and abduction to 49 degrees.  The Veteran could cross his right leg over his left leg and could toe out greater than 15 degrees.  There was objective evidence of pain following repetitive motion, but there were no additional limitations after three repetitions of range of motion.  The examiner also noted that, even after the examiner finished the repetitive testing, the Veteran did a few more repetitions on his own so that he could compare his range of motion for himself.  The examiner noted that the Veteran did not require any help from the examiner in order to do the additional testing.  The examiner also noted that it requires at least a normal amount of strength in the hip to hold the leg straight and abduct it out 45 degrees over the edge of the examination table without support.  The examiner noted that there were significant effects on the Veteran's usual occupation.  The disability's impact on occupational activities included decreased mobility, lack of stamina, weakness or fatigue, decreased strength, and lower extremity pain.  The examiner found only mild pain and limitation of motion and no significant weakness in the muscles of the hip.

Also relevant to the period on appeal, while post-dating April 2011, January 2012 private treatment records indicate that the Veteran did not have any problems with his hip.  He reported that he could walk an unlimited distance and that he works every day.  He had flexion to 100 degrees, full extension, abduction was 50 degrees, adduction was 30 degrees, external rotation was 40 degrees, and internal rotation was 20 degrees.  Private treatment records dated in February 2012 indicate that the Veteran experienced weakness and instability in his right hip, and he reported that he walks with a limp.  Range of motion tests revealed extension was 0 degrees, flexion was 95 degrees, abduction was 40 degrees, external rotation was 30 degrees, and internal rotation was 0 degrees.  A September 2012 private treatment record noted the Veteran's reports that he had a "dull ache" in the right hip beginning in June 2010 and that it does not limit his activities.  During the September 2012 private treatment, the Veteran also denied muscle cramps.  

At his September 2013 Board hearing, the Veteran testified that his right hip disability results in pain, weakness, a vibratory sensation, numbness after sitting, and atrophy.

In light of the foregoing, the Board finds that, for the period prior to April 28, 2011, the Veteran's right hip disability did not meet or more nearly approximate the criteria of moderately severe residuals of weakness, pain, or limitation of motion contemplated by the next higher rating of 50 percent under Diagnostic Code 5054.  In reaching this conclusion, the Board has reviewed evidence during the period in question and has compared such evidence with the evidence outside the period presently on appeal.  

The Board places a high probative value on the August 2008 VA examiner's assessment that the Veteran's right hip disability was "mild" because such was rendered following review of treatment records, and taken in consideration of the Veteran's subjective complaints of daily pain ranging between 1 and 7 out of 10, as well as the objective range of motion findings.    

The Board finds that the Veteran's subjective complaints of daily pain ranging from 1 to7 out of 10 are an exaggeration and thus, not credible.  In this regard, the statement that he has daily pain at level 7 out of 10 is inconsistent with his reports to his private physician, in which he denied pain in the hip.  See e.g., November 2010 private treatment record.  Additionally, such statements are not credible as, on repetitive testing during the August 2008 VA examination, he did not grimace, or otherwise demonstrate that he was experiencing pain at level 7 out of 10.  The fact that he did not have these symptoms is an indication that he was at the very least exaggerating his symptoms.  Further, the April 2011 VA examination report only noted mild pain and indicated that the Veteran chose to continue repetitive testing on his own, with no evidence of painful motion.  There is no indication that the Veteran was treated for more than mild pain or otherwise offered treatment that would have resulted in any improvement by the time of the April 2011 VA examination.  For these reasons, the Board finds the statement that the Veteran's pain reaches a level of 7 out of 10 on a daily basis, during the period prior to April 28, 2011, is not credible.

The Board acknowledges the Veteran's sworn testimony (as well as a June 2013 written statement) that he had muscle atrophy and lacked of strength in his legs as a result of the right hip disability.  The Board has also considered the Veteran's sworn statements that he felt Charlie-horse type cramps in his right hip as well as vibration in the right hip, experienced difficulty with stairs, tossed and turned while sleeping due to pain, and limps due to the right hip disability.  The Veteran is competent to report symptoms that come to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, for the reasons explained below, the statements are afforded limited or no probative value as they pertain to the period prior to April 28, 2011. 
 
The August 2008 VA examiner addressed the Veteran's musculature and determined that there was no muscle wasting.  In other words, the Veteran had no objective findings of muscle atrophy in August 2008.  Similarly, the private treatment records do not indicate any findings of muscle atrophy during the period prior to April 28, 2011.  To the contrary, the private records indicate that the Veteran was "doing well."  See e.g. October 2007 treatment record.  

The Board acknowledges that the April 2011 VA examination report, which marks the beginning of the next staged rating (which is not currently on appeal), contains measurements of the Veteran's leg circumferences which indicate the right thigh was approximately 2 centimeters smaller than the left thigh.  Significantly, however, the VA examiner also noted that there was no significant weakness in the muscles of the right hip.  The Board notes that there is no indication of a finding of significant weakness or muscle atrophy prior to April 2011 for which the Veteran underwent treatment to improve.  Thus, the Board finds that it naturally follows that if the April 2011 VA examiner found that there was no significant weakness or muscle atrophy, and the August 2008 VA examiner found that there was no muscle wasting, then there was no significant weakness or muscle atrophy during the period prior to April 28, 2011.  In reaching this conclusion, the Board places greater weight on the August 2008 VA examiner's report that there was no muscle wasting and April 2011 VA examiners' report that there was no significant weakness or atrophy, as they are skilled medical professionals, competent to record observations regarding muscle atrophy.  

Further, in reaching the conclusion that there was no significant weakness or atrophy, the April 2011 VA examiner considered the Veteran's report that he thought his right thigh was smaller as well as the circumference measurements which revealed that the right leg was approximately 2 centimeters smaller than the left leg.  However, the examiner also noted that the Veteran had at least a normal amount of strength in the right hip as evidenced by his ability to continue doing repetitive motion on his own by holding his leg straight and abducting it out 45 degrees over the edge of the examination table, without support, after testing was completed.  Thus, while the Veteran's statements as to the variance in his leg circumference are credible, they are not probative as the evidence indicates that he still had normal strength in the right hip during the period prior to April 28, 2011.
    
With respect to the Veteran's sworn testimony that he experienced Charlie-horse type cramping and vibration in the right hip, the Board places no probative value on these statements with regard to the period presently on appeal.  In this regard, the evidence does not reflect any reports by the Veteran to his treating physicians or VA examiners regarding any cramping or vibration symptoms during the period prior to April 28, 2011.  Additionally, the Veteran specifically denied cramping during a private treatment visit in September 2012.  The Board acknowledges that this treatment was outside of the period in question but finds it significant that when asked if he was experiencing cramping, he simply denied it rather than indicating that he had experienced cramping at any earlier time.  This is especially significant given the Veteran's discussion of other symptoms (such as the dull aching pain) that began at a prior time.  

Further, the Board finds that if the Veteran's right hip disability was "moderately severe," his pain would have been severe enough to grimace during the August 2008 examination testing or he would have had more severely limited motion.  The Board also finds it significant that the Veteran had abduction to 45 degrees during the August 2008 VA examination as 38 C.F.R. § 4.71, Plate II notes normal hip abduction is from 0 to 45 degrees.  Further, as discussed below, his range of motion findings would be consistent with, at most, a 10 percent disability rating under DC 5253. 

Moreover, the Board finds that if the Veteran's disability was "moderately severe," he would have had at least some weakness or fatigability.  Here, however, the August 2008 VA examination report indicated that there was no weakness or fatigability in the right leg.  The Board finds that objective findings of "no weakness or fatigability" do not support a finding of a "moderately severe" disability.  Further, the Veteran's ability to continue to do more repetitive testing than was required by the April 2011 VA examiner, and that the examiner found that such repetitive motion required at least normal hip strength, does not support a finding of weakness or fatigability.

Additionally, VA and private treatment records dated prior to April 2011 do not support a finding of weakness or fatigability.  Even considering the Veteran's sworn testimony with respect to difficulty with stairs and limping, in light of the other evidence of objective findings of "no significant weakness" and the fact that the Veteran demonstrated normal strength in the right hip and did not experience fatigue after repetitive testing in April 2011, the Board finds that the reported symptoms do not support a finding of moderately severe symptoms during the period prior to April 28, 2011.  

As the Board has found that the record does not reflect a moderately severe right hip disability prior to April 28, 2011, it naturally follows that the record does not reflect findings supportive of ratings in excess of 50 percent under DC 5054 for residuals more nearly approximating markedly severe residual weakness, pain or limitation of motion (70 percent), or painful motion or weakness such as to require the use of crutches (90 percent).  

In this regard, the evidence does not indicate that the Veteran used crutches or required any assistive device prior to April 28, 2011.  Further, the April 2011 VA examiner specifically noted that no assistive devices were required.  VA and private outpatient treatment records similarly do not indicate that assistive devices were required during this period.  The Board acknowledges the Veteran's sworn testimony that he used his right leg as a crutch his whole life, prior to his hip replacement.  However, the Board places greater weight on the April 2011 VA examiner's observation that no assistive devices were required.  Such observation was made following objective testing of strength and range of motion.  The Board acknowledges that, by the time of the Veteran's hearing in September 2013, his disability had worsened and such is reflected in the Board's previous grant of a 50 percent disability rating for that period.  However, the statement regarding the use of the right leg as a crutch for the period prior to April 28, 2011 is not credible or probative. 

There is also no basis for a higher rating under other applicable diagnostic codes.  In this regard, the evidence of record does not show that the Veteran had ankylosis, a flail joint, or an impairment of the femur at any time during the period prior to April 28, 2011.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255.  The Board further finds that the Veteran's current 30 percent rating under Diagnostic Code 5054 is consistent with the schedular criteria for evaluating hip motion.  For example, Diagnostic Code 5251 (limitation of extension) provides for a maximum rating of 10 percent when extension is limited to 5 degrees, while Diagnostic Code 5253 (limitation of rotation and abduction) provides a maximum rating of 20 percent when abduction is lost beyond 10 degrees.  38 C.F.R. § 4.71a.  As such, the Veteran would be entitled to, at most, a 10 percent rating under these codes.  

The Board is also mindful of the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca-regarding functional loss due to pain, weakness, and other factors-but further finds that no higher rating is assignable under these provisions for the right hip disability.  The evidence reflects that the Veteran's right hip disability does not result in additional functional loss.  Specifically, the August 2008 examiner found that there was no weakness, inconsistency, or fatigability in the right leg.  In addition, there was no limitation of motion as a result of painful movement.  Furthermore, November 2010 treatment records show that the Veteran denied any pain, numbness, weakness, or instability.  Therefore, the Veteran is not entitled to an initial rating in excess of 30 percent for his right hip disability for the period prior to April 28, 2011.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right hip disability; however, the Board finds that his symptomatology has been stable throughout the period prior to April 28, 2011.  Therefore, assigning additional staged ratings for such disability is not warranted.

In making the determination in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his right hip disability and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and reported symptoms were considered, however, as discussed above, the Board finds that the Veteran's statement regarding his pain level reaching a 7 out of 10 on a daily basis, is not credible as it is not consistent with the objective evidence of record, or his own denial of pain to his private physician.  Moreover, the Board finds that his sworn statements regarding cramping, vibration in the hip, and that his hip may just go out, are not credible to the extent that such statements addressed the period prior to April 28, 2011 as they are not consistent with the Veteran's reports made during VA and private treatment sessions or VA examinations pertinent to the period in question. 

Moreover, the competent and credible medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected right hip disability.  While the Board has considered the Veteran's statements with regard to the matters he is competent to address, to the extent they are credible, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his right hip disability, in reaching its conclusion.   

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 115-16.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right hip disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology, including but not limited to pain, limping, difficulty with stairs, difficulty sleeping due to pain, is fully addressed by the rating criteria under which such disability is rated.  In this regard, his assigned 30 percent rating for the period prior to April 28, 2011, fully contemplate all of the residuals associated with his right hip replacement, as addressed under Diagnostic Code 5054.  There are no additional symptoms of his right hip disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected right hip disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's right hip disability is appropriately rated as a single disability.  Moreover, the Veteran's appeal with respect to the rating assigned for his left knee disability is addressed in the Remand below.  Thus, no further discussion regarding entitlement to extraschedular rating on the basis of multiple disabilities, is required. 

Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In sum, the preponderance of the evidence is against an initial rating in excess of 30 percent for the period prior to April 28, 2011.  Therefore, the benefit of the doubt doctrine is not applicable and entitlement to a higher initial rating must be denied.  38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 3.102 , 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An initial rating in excess of 30 percent for residuals of a right hip dislocation, to include a total right hip replacement, for the period prior to April 28, 2011 is denied.


REMAND

With respect to the claims for a higher initial rating for a left knee disability and an earlier effective date for the award of service connection for such disability, the Board finds that a remand is necessary in order to provide the Veteran with a statement of the case.  In an October 2014 rating decision, the AOJ granted service connection for the left knee disability.  The Veteran submitted a notice of disagreement as to the assigned rating and effective date in March 2015.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. 
§ 19.26.  Thus, remand for issuance of a statement of the case on this issue is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).  These issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case regarding the issues of entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis and entitlement to an effective date prior to August 14, 2014 for the award of service connection for left knee osteoarthritis.  Please advise them of the time period in which to perfect the appeals.  If the Veteran perfects his appeal of the issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


